Case 3:18'cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 1 of 9

 

UNI'I'ED STATES DIS'I'RICT COURT

DISTRICT OF NEVADA
Case #l 8-cv-27l- RCJ-CBC
MAC COSTAS, Individually and on Behalf g '
of All Others Similarly Situated )
) VERIFIED PETITION FOR
Plaintiff(s), ) PERMISSION 'l`O PRACTICE
) IN THIS cASE oNLY BY
vs. ) ATTORNEY NOT ADMITTED
) TO TI-IE BAR OF TI-IIS COURT
ORMAT TECHNOLOG|ES, lNC., lSAAC ) AND DES[GNATION op
ANGEL, DORON BLACHAR g LOCAL COUNSEL
Defendant(s). 3
FILING FEE IS $250.00

 

DOMIN|QUE N- FCRREST , Petitioner, respectfully represents to the Court:
(name of petitioner)

 

 

 

 

l. That Petitioner is an attorney at law and a member of the law firm of
WHITE & CASE LLP
(i`irm name)
with offices at 1221 Avenue of the Americas _
(street address)
New York , New York _ 10020
(city) (state) (zip code)
212-819-8200 , dorninique.forrest@whitecase.com
(area code + telephone number) (Emai| address)
2. That Petitioner has been retained personally or as a member of the law firm by

Ormat Tech., lnc. , lSaaC An€°l» D°f°" Bla°hal’ to provide legal representation in connection with
[c|ient(s)T

the above-entitled case now pending before this Court.

Rev. 5/|6

 

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 2 of 9

\DN`I°\M¢PUN_.

NNNNNNNNN_ __‘\-¢-’ \- _»
eo~io\u~:>c.\c~.)-o\o;'o\)o\u\-t>;~:o

 

3. That since Ma)’c: l» ;°15 , Petitioner has been and presently is a
ate
member in good standing of the bar o the highest Court of the State of New York
(state)

where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

 

Court Date Admitted Bar Number
n/a
5. 'l`hat there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:

0|1¢.

 

2 Rev. 5/l6

 

 

 

Case 3:18-cv-00271~RCJ'CBC Document 36 Filed 10/16/18 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

l 6. That Petitioner has never been denied admission to the State Bar ofNevada. (Give
2 particulars if ever denied admission):
3 lNone.
4
5
6 7. That Petitioner is a member of good standing in the following Bar Associations.
7 T\lone.
8
9
10 8. Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
l l (rorm¢rly LR lA 10~2) during the past three (3) years in the following matters: (sm¢ rmne~ into .ppli¢auons.)
12 Date of Application Cause Title of Court Was Application
Administrative Body Granted or
13 or mm DM
14 None
15
16
17
18
19 (lf necessary, please attach a statement of additional applications)
20 9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21 State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22 extent as a member of the State Bar of Nevada.

23 lO. Petitioner agrees to comply with the standards of professional conduct required of

24 the members of the bar of this court.

25 ll. Petitioner has disclosed in writing to the client that the applicant is not admitted to
26 practice in this jurisdiction and that the client has consented to such representation
27

28 3 Rev. 5/|6

 

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 4 of 9

 

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

l"`OR Tl~IE PURPOSES OF 'l`l-[lS CASE ONLY.

Petitioner'.~.' signature

 

STATE OF New York
COUNTY OF Ncw York )

vw

Do'“i“i§ll¢ N- F°l'l‘¢$t . |’ctitioncr, being first duly sworn, deposes and says:

'l`hat the foregoing statements are true. `
l‘§titioner’s;signature

Sul)scribed and sworn to before me this

/[” ”“‘ “‘“>' °f UQMM. »°°0' g - ......?,~rs.::.z,s'::z‘:s:'.:sv,,..

No. 0188$018163
0ualltled ln Cuuns ¢ount _
Commlsslon Bxplroa Sopt. 20,

' \,
Notary u tc or

 

DES]GNATION OF RESIDENT A'I'I`ORNEY ADMITTED TO
THE BAR OF THIS COURT AND C()NSENT THERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
believes it to be in the best interests of the client(s) to designate Malfh¢W Addi$°|t ,
v _ §nanie of local counsel)
Attomey at 1.aw, member of the State of Nevada and previously admitted to practice before the
above-entitled Court as associate resident counsel in this action. 'I`lie address and entail address ol`

said designated Nevada counsel is:

McDonald Carano; 100 West L,iberty Street lOth Floor
(streel address)

 

 

Reno _ Nevada _ 89501
(city) (state) jzip code)
775-778-2000 , maddison@mcdonaldcarano.com
(arca code + telephone number) (Email address)

4 lt¢v. s/u»

 

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 5 of 9

 

By this designation the petitioner and undersigned party(ics) agree that this designation constitutes

agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPO]NTMEN'I' OF DESIGNATED RESIDENT NEVADA COUNSEL

Matthew Addison as

. . 0 _ _ (name of local connsc|)
his/her/then' Designated Restclent Nevada Counsel m this case.

'l`hc undersigned party(ies) appoint(s)

/'
~ /
/'//

/

 

/4. /¢
(party's sigtisittlre)

Hsz.i umw, GtEnEaa\. Counes\.,c,oo omar
(type or print party namc, title)

 

(party's signature)

 

(type or print party name. titlc)

CONSENT OF DESlGNEE
'1`he undersigned hereby consents to serve as associate resident Nevada counsel in this case.

Desig\\ateM{esitieiii Nevada Counsel`s signature

4201 madd:l.son@mcdonaldcarano . com
Bar number E".mail address

01 grew god

 

APPROVED:
Dated: this

   
 
 

5 n¢v. s/lo

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 6 of 9

UNlTEl) STATES DISTRICT COURT
DISTRICT OF NEVADA

 

MAC COS'I`AS, lndividually and on behalf of
all other similarly situated

_ , No.: 3:18~cv~00271-RCJ-CBC
Platntiffs,

"‘ cERTlFtcA'rioN 0F DoMlNlQUE

oRMAT TECHNOLOGlES, lNC., lsAAC FORREST
ANGEL. and norton BLACHAR

Defendants.

 

 

l, Dominique N. Forrest, certify pursuant to LR lA l 1-2(b)(3) that the following information
is true and correct:
1. l am an associate of the law firm White & Case LLP, 1221 Avenue of the Amcricas, New

York. New York 10020.

2. l am a member in good standing in the jurisdiction in which l have been admitted to
practice

3. Attached as Exhibit A is my Certii`lcate of Good Standing to the Supreme Court for the

State of New York, Appellate Division, F irst J udicial Department.
Dominique N. Forresi

Snbscribed and sworn before me this M@ day of ig MZF A_&\ , 2018
M% j santana anouoirron
‘ / Notary Publlc. State ct Now ¥ork

No. 01885018163
Onolltled ln Ouuna County` ,
" ..";r.\ss\on Bxplres Scpt. 20,¢229'

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 7 of 9

EXHIBIT A

 

 

Case 3:18-cv-00271-RCJ-CBC Document 36 Filed 10/16/18 Page 8 of 9

Appellate Division of the Supreme Court
of the State of New York

First Judicial Departtnent

 

I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

DOMINIQUE NICOLE FORREST
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
May 11, 2015, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with
the administrative office of the courts, and according to the records
of this court is in good standing as an attorney and counsellor at

law.

In Witness Whereof, I have hereunto set my
hand and affixed the seal of this court on

October 5, 2018

//, .
8274 v

Clerk of the Court

 

 

